Order entered January 13, 2015




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-14-00975-CR

                             THE STATE OF TEXAS, Appellant

                                             V.

                                JOHN FLANAGAN, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-23858-V

                                          ORDER
        The Court GRANTS appellee’s January 5, 2015 request for an extension of time to file

his brief. We ORDER appellee to file his brief by FEBRUARY 21, 2015.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

                                                    /s/   ADA BROWN
                                                          JUSTICE